UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) [X]Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, For the quarterly period ended October 2, 2015 or []Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, For the transition period from to Commission file number 001-14677 EVANS & SUTHERLAND COMPUTER CORPORATION (Exact Name of Registrant as Specified in Its Charter) Utah (State or Other Jurisdiction of Incorporation or Organization) 87-0278175 (I.R.S. Employer Identification No.) 770 Komas Drive, Salt Lake City, Utah (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code:(801) 588-1000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [](Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX The number of shares of the registrant’s Common Stock (par value $0.20 per share) outstanding on November 5, 2015 was 11,177,316. FORM 10-Q Evans & Sutherland Computer Corporation Quarter Ended October 2, 2015 Page No. PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of October 2, 2015 and 3 December 31, 2014 (Unaudited) Condensed Consolidated Statements of Comprehensive Income (Loss) for the Three and Nine Months Ended October 2, 2015 and September 26, 2014 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three and Nine Months Ended October 2, 2015 and September 26, 2014 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 4. Controls and Procedures 17 PART II – OTHER INFORMATION Item 1. Legal Proceedings 18 Item 6. Exhibits 18 SIGNATURE 19 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS EVANS & SUTHERLAND COMPUTER CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share and per share data) October 2, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Costs and estimated earnings in excess of billings on uncompleted contracts Inventories, net Prepaid expenses and deposits Total current assets Property and equipment, net Goodwill Intangible assets, net 37 68 Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued liabilities Billings in excess of costs and estimated earnings on uncompleted contracts Customer deposits Current portion of retirement obligations Current portion of pension settlement obligation - Current portion of long-term debt Total current liabilities Pension and retirement obligations, net of current portion Pension settlement obligation, net of current portion - Long-term debt, net of current portion - Deferred rent obligation Total liabilities Commitments and contingencies Stockholders’ deficit: Preferred stock, no par value: 10,000,000 shares authorized; no shares outstanding - - Common stock, $0.20 par value: 30,000,000 shares authorized; 11,441,666 shares issued Additional paid-in-capital Common stock in treasury, at cost, 264,350 shares ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents EVANS & SUTHERLAND COMPUTER CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (In thousands, except per share data) Three Months Ended Nine Months Ended October 2, September 26, October 2, September 26, Sales $ Cost of sales ) Gross profit Operating expenses: Selling, general and administrative ) Research and development ) Pension ) Pension settlement - - ) - Total operating expenses ) Operating income (loss) ) ) Other expense, net ) Income (loss) before income tax benefit (provision) ) ) Income tax benefit (provision) ) 79 ) 12 Net income (loss) $ $ $ ) $ ) Net income (loss) per common share – basic and diluted $ $ $ ) $ ) Weighted average common shares outstanding – basic Weighted average common shares outstanding – diluted Comprehensive income (loss), net of tax: Net income (loss) $ $ $ ) $ ) Other comprehensive income (loss): Reclassification of pension expense to net income (loss) - Pension settlement - - - Other comprehensive income - Total comprehensive income (loss) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents EVANS & SUTHERLAND COMPUTER CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Nine Months Ended October 2, September 26, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of deferred pension costs Pension settlement charge - Provision for excess and obsolete inventory 76 - Other 72 Changes in assets and liabilities: Decrease in restricted cash Decrease (increase) in accounts receivable ) Increase in inventories ) ) Decrease (increase) in costs and estimated earnings in excess of billings on uncompleted contracts, net ) Decrease (increase) in prepaid expenses and other assets ) Increase (decrease) in accounts payable ) Increase (decrease) in accrued liabilities ) Decrease in accrued pension and retirement liabilities ) ) Decrease in pension settlement obligation ) - Increase (decrease) in customer deposits ) Decrease in deferred rent obligation ) - Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of property and equipment ) ) Proceeds from sale of marketable securities - Net cash used in investing activities ) ) Cash flows from financing activities: Principal payments on long-term debt ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents as of beginning of the period Cash and cash equivalents as of end of the period $ $ Supplemental disclosures of non-cash investing and financing activities: Settlement of pension liability $ $ - Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ Income taxes 12 45 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents EVANS & SUTHERLAND COMPUTER CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) All dollar amounts (except share and per share amounts) in thousands. 1. GENERAL Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Evans & Sutherland Computer Corporation and subsidiaries (collectively, the “Company” or “E&S”) have been prepared in accordance with the instructions to Form 10-Q and, therefore, do not include all information and notes necessary for a complete presentation of financial position, results of operations, and cash flows, in conformity with U.S. generally accepted accounting principles (“US GAAP”).This report on Form 10-Q should be read in conjunction with the Company’s annual report on Form 10-K for the year ended December 31, 2014. The accompanying unaudited condensed consolidated balance sheets, statements of comprehensive income (loss), and statements of cash flows reflect all normal recurring adjustments that are, in the opinion of management, necessary for a fair presentation of the Company’s financial position, results of operations and cash flows.The results of operations for the three and nine months ended October 2, 2015 are not necessarily indicative of the results to be expected for the full year ending December 31, 2015.The Company operates on a calendar year with the first three fiscal quarters ending on the last Friday of the thirteenth week in the quarter. Revenue Recognition Sales include revenues from system hardware and the related integrated software, database products and service contracts.The following methods are used to determine revenue recognition: Percentage of Completion. In arrangements that are longer in term and require significant production, modification or customization, revenue is recognized using the percentage-of-completion method.In applying this method,the Company utilizes cost-to-cost methodology whereby it estimates the percent complete by calculating the ratio of costs incurred (consisting of material, labor and subcontracting costs, as well as an allocation of indirect costs) for each contract to its total anticipated costs for that contract.This ratio is then utilized to determine the amount of gross profit earned based on the Company’s estimate of total gross profit at completion for each contract.The Company routinely reviews estimates related to percentage-of-completion contracts and adjusts for changes in the period the revisions are made.Billings on uncompleted percentage-of-completion contracts may be greater than or less than incurred costs and estimated earnings and are recorded as an asset or liability in the accompanying condensed consolidated balance sheets. In those arrangements where software is a significant component of the contract, the Company uses the percentage-of-completion method as described above. Completed Contract. Contract arrangements which typically require a relatively short period of time to complete the production, modification, and customization of products are accounted for using the completed contract method.Accordingly, revenue is recognized upon delivery of the completed product, provided persuasive evidence of an arrangement exists, title and risk of loss have transferred to the customer, the fee is fixed or determinable, and collection is reasonably assured. Multiple Element Arrangements.Some contracts include multiple elements.Significant deliverables in such arrangements commonly include various hardware components of the Company’s visual display systems, domes, show content and various service and maintenance elements.Revenue earned on elements such as products, services and maintenance contracts are allocated to each element based on the relative fair values of the elements.Relative fair values of elements are generally determined based on actual and estimated selling price.Delivery times of such contracts typically occur within a three to six-month time period. Other.Other revenue consists primarily of amounts earned under maintenance contracts that are generally sold as a single element.Revenue from product maintenance contracts, including separately priced extended warranty contracts, is deferred and recognized over the period of performance under the contract. 6 Table of Contents EVANS & SUTHERLAND COMPUTER CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) Anticipated Losses.For contracts with anticipated losses at completion, a provision is recorded when the loss is probable.After an anticipated loss is recorded, subsequent revenues and cost of sales are recognized in equal and offsetting amounts as contract costs are incurred. Stock-Based Compensation Compensation cost for all stock-based awards is measured at fair value on the date of grant and is recognized over the service period for awards expected to vest.Determining the fair value of share-based awards at the grant date requires judgment, including estimating the value of share-based awards that are expected to be forfeited. Actual results and future estimates may differ from the Company’s current estimates. Net Loss Per Common Share Basic net loss per common share is computed based on the weighted-average number of common shares outstanding during the period.Diluted net loss per common share is computed based on the weighted-average number of common shares and dilutive common stock equivalents outstanding during the period. Stock options are considered to be common stock equivalents. When the Company incurs a loss, potentially dilutive common stock equivalents are excluded as their effect would be anti-dilutive, thereby decreasing the net loss per common share. Inventories, net Inventories consisted of the following: October 2, December 31, Raw materials $ $ Work in process Finished goods Reserve for obsolete inventory ) ) Inventories, net $ $ Liquidity The Company has experienced recurring annual losses since 2007, except for 2013. In order to preserve the liquid resources required to operate the business, the Company stopped making cash payments due to the trust for the Company’s defined benefit pension plan (the “Pension Plan”) beginning in October 2012. In January 2013, the Company initiated an application process for the distress termination of the Pension Plan in accordance with provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) with the goal of settlingits Pension Plan liabilities on terms that are feasible for the Company to continue in business as a going concern. On April 21, 2015, the Company executed an agreement (the “Settlement Agreement”) which terminated the Pension Plan and settled the Pension Plan’s liabilities in exchange for an obligation to pay to the Pension Benefit Guaranty Corporation (“PBGC”) $10,500 over twelve years and issue to the PBGC 88,117 shares of E&S treasury stock (see Note 3). In addition, the Settlement Agreement has led to a new banking relationship and improved credit capacity. Aided by prior cost reduction efforts and improved sales volume, for the nine months ended October 2, 2015, the Company has generated profitable results before recording the pension expense and a charge for the settlement of the Pension Plan. The Company is no longer incurring expenses related to the terminated Pension Plan but is responsible for fixed annual installment payments of $750 to the PBGC. The Company’s unrestricted cash balances totaling $3,660 as of October 2, 2015, improved credit capacity and forecasted operations indicate sufficient resources will be available to meet its obligations, including the terms of the Settlement Agreement, through at least September 30, 2016. 7 Table of Contents EVANS & SUTHERLAND COMPUTER CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) 2. STOCK OPTION PLAN As of October 2, 2015, options to purchase 1,312,613 shares of common stock under the Company’s stock option plan were authorized and reserved for future grant.A summary of activity in the stock option plan for the nine months ended October 2, 2015 follows (shares in thousands): Weighted- Average Number Exercise of Shares Price Outstanding as of beginning of the period $ Granted Exercised - - Forfeited or expired ) Outstanding as of end of the period Exercisable as of end of the period $ As of October 2, 2015, options exercisable and options outstanding had a weighted average remaining contractual term of 3.63 and 5.03 years, respectively, and had an aggregate intrinsic value of $307 and $555, respectively. The Black-Scholes option-pricing model is used to estimate the fair value of options under the Company’s stock option plan. The weighted average values of employee stock options granted under the stock option plan, as well as the weighted average assumptions used in calculating these values during the first nine months of 2015, were based on estimates as of the date of grant as follows: Risk-free interest rate % Dividend yield % Volatility % Expected life 3.5 years Expected option life and volatility are based on historical data of the Company.The risk-free interest rate is calculated based on the average US Treasury bill rate that corresponds with the option life.Historically, the Company has not declared dividends and there are no foreseeable plans to do so. As of October 2, 2015, there was approximately $37 of total unrecognized share-based compensation cost related to grants under the stock option plan that will be recognized over a weighted-average period of 2.1 years. Share-based compensation expense included in selling, general and administrative expense in the statements of comprehensive income (loss) for each of the nine-month periods ended October 2, 2015 and September 26, 2014 was $30 and $12, respectively.Share-based compensation expense included in selling, general and administrative expense in the statements of comprehensive income (loss) for each of the three-month periods ended October 2, 2015 and September 26, 2014 was $10 and $4, respectively. 3. EMPLOYEE RETIREMENT BENEFIT PLANS Settlement of Pension Plan Liabilities On January 7, 2013, the Company submitted a PBGC Form 600 Distress Termination, Notice of Intent to Terminate, to the PBGC. The notice filing initiated an application process by the Company with the PBGC for the distress termination of the Pension Plan. The Pension Plan benefits are guaranteed by the ERISA Title IV insurance fund, which is administered by the PBGC. The Company proposed a termination date of March 8, 2013. Through the application process, the Company’s intent was to demonstrate to the PBGC that it qualified for a distress termination of the Pension Plan under either of two of the criteria of Section 4041(c)(2) of ERISA (inability to continue in business absent termination and unreasonably increased pension costs) and applicable PBGC regulations. To satisfy the criteria, the Company and its wholly owned subsidiary each had to demonstrate to the satisfaction of the PBGC that, unless the termination occurred, the Company would be unable to pay its debts when they come due and would be unable to continue in business, or that the costs of the Pension Plan had become unreasonably burdensome solely as a result of a decline in the workforce covered by the Pension Plan. A distress termination under Section 4041(c)(2) of ERISA transfers the Pension Plan’s benefit obligations to the PBGC, up to ERISA guaranteed limits, without requiring reorganization under bankruptcy law. The Pension Plan’s actuary informed the Company that following termination of the Pension Plan and subject to the PBGC’s review of participant benefits, all of the benefits earned by participants as of the date of plan termination are expected to fall within ERISA guaranteed limits. 8 Table of Contents EVANS & SUTHERLAND COMPUTER CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) The Company’s goal in seeking a distress termination of the Pension Plan was to ensure that the pension benefits of all Pension Plan participants are paid up to federally guaranteed limits and that the Company continues to operate as a going concern while avoiding the costly damage and disruption to the business which would result from reorganization. Pursuant to a determination by the PBGC that the requirements of the distress termination of the Pension Plan had been met, on April 21, 2015, the Company, as the administrator of the Pension Plan, and the PBGC entered into an Agreement For Appointment of Trustee and Termination of Plan (the “Termination Agreement”) (a) terminating the Plan, (b) establishing March 8, 2013 as the Plan’s termination date and (c)appointing the PBGC as statutory trustee of the Plan. In connection with the Termination Agreement, on April 21, 2015, the Company entered into the Settlement Agreement (the “Settlement Agreement”) with the PBGC to settle all liabilities of the Pension Plan including any termination premium resulting from the Pension Plan termination (the “Settled ERISA Liabilities”). Pursuant to the Settlement Agreement, the Company agreed to (a) pay to the PBGC a total of $10,500, with $1,500 due within ten days following the effective date of the Settlement Agreement and the remainder paid in twelve annual installments of $750 beginning on October 31, 2015 (the “Pension Settlement Obligation”) and (b) issue within ten days following the effective date of the Settlement Agreement 88,117 shares of the Company’s treasury stock in the name of the PBGC. On April 23, 2015, the Company issued to the PBGC the 88,117 shares of stock and on May 1, 2015 it paid the initial $1,500 amount due to the PBGC. On October 22, 2015, the Company made the first of the twelve annual installments.The Settlement Agreement further provides that the PBGC will be deemed to have released the Company from all Settled ERISA Liabilities upon payment of the Pension Settlement Obligation. In the event of a default by the Company of its obligations under the Settlement Agreement or the underlying agreements which secure the Pension Settlement Obligation, the PBGC may enforce payment of the Settled ERISA Liabilities, which would accrue interest at various rates until payment is made and be reduced by any payments made by the Company pursuant to the Settlement Agreement.The estimated total Settled ERISA Liabilities as of the settlement date is $46,000. To secure the Company’s obligations under the Settlement Agreement, on April 21, 2015, the Company also entered into a Security Agreement with the PBGC (the “Security Agreement”), and executed an Open-End Mortgage in favor of the PBGC (the “Mortgage”) on certain real property owned by the Company’s subsidiary, Spitz, Inc. (“Spitz”). The Security Agreement and Mortgage grant to the PBGC a security interest on all of the Company’s presently owned and after-acquired property and proceeds thereof, free and clear of all liens and other encumbrances, except those described therein (the “Senior Liens”). The PBGC’s security interest in the Company’s property is subordinate to the Company’s two senior lenders pursuant to the Security Agreement and agreements between the PBGC and the lenders (the “Intercreditor Agreements”). The Intercreditor Agreements provide for the lenders to extend credit to the Company, secured by the Senior Liens, up to specified limits. The Intercreditor Agreement between the lender of the mortgage notes and line of credit (see Note 4) provides for total aggregate loans of up to $6,500 secured by Senior Liens on Spitz assets. The second Intercreditor Agreement between another lender and the PBGC provides for up to $3,000 of letter of credit indebtedness secured by Senior Liens on cash deposits. The Settlement Agreement also required that the PBGC withdraw all lien notices with respect to the statutory liens it previously perfected on behalf of the Pension Plan with respect to all real and personal property of the Company as soon as reasonably practicable after the 91st day after the perfection of all consensual liens granted to the PBGC by the Security Agreement and Mortgage.In August 2015, the PBGC’s lien notices with respect to the statutory liens were withdrawn. 9 Table of Contents EVANS & SUTHERLAND COMPUTER CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) The termination of the Pension Plan and settlement of its underlying liabilities enables the Company to satisfy the previously disclosed unfunded liability attributable to the Pension Plan by the issuing to the PBGC the 88,117 shares of stock from treasury and making the fixed installment payments of the Pension Settlement Obligation. As of the date of the Settlement Agreement, the balance of the unfunded liability attributable to the Pension Plan, which was previously reported with Pension and Retirement Obligations, was $35,870, of which $31,776 was attributable to accumulated other comprehensive loss. The market value of the 88,117 shares of stock issued to the PBGC from treasury on April 23, 2015 was $71. The Pension Settlement Obligation was recorded as a liability of the Company as of April 21, 2015 in the amount of $7,643, reflecting the present value of the installments at an interest rate 7%, which the Company believes represents the fair market interest rate for junior secured debt with similar secured terms of the Security Agreement. The unfunded Pension Plan liability of $35,870 exceeded the $7,714 combined value of the stock issued to the PBGC and the Pension Settlement Obligation by $28,156. There are no income tax consequences of the settlement since no tax deduction was taken for the pension expense that gave rise to the Pension Plan liability. Accordingly, the settlement of the Pension Plan Liabilities was recorded as of April 21, 2015 as follows: Unfunded Pension Plan Liability $ Market value of common shares issued from treasury ) Pension Settlement Obligation ) Total consideration to PBGC ) Total gain from settlement ofPension Plan Liabilities $ Gain recorded as: Charge to statement of operations $ ) Other comprehensive Income Contribution to total comprehensive income $ After applying the first $1,500 installment made on May 1, 2015 and recording imputed interest expense at 7%, the balance of the Pension Settlement Obligation is recorded with liabilities on the Balance Sheet as follows as of October 2, 2015: Current portion of pension settlement obligation $ Pension settlement obligation, net of current portion Total Pension Settlement Obligation $ As a result of the settlement of Pension Plan liabilities on April 21, 2015, the Company’s only remaining pension obligation is the Supplemental Executive Retirement Plan (“SERP”). The Company recorded expense of $326 related to the Pension Plan for the first quarter prior to the Termination Agreement executed on April 21, 2015. Employer Contributions Through September 15, 2012, the Company’s funding policy was to contribute to the Pension Plan trust amounts sufficient to satisfy regulatory funding standards, based upon independent actuarial valuations. Beginning in October 2012, the Company discontinued this policy in order to preserve the necessary liquidity for its operations. As a result, a lien in favor of the PBGC was placed against the assets of the Company to secure aggregate unpaid contributions which amounted to $6,979, including interest, as of January 15, 2015, which is the date the most recent contribution was due. However, under the Settlement Agreement all of the Pension Plan’s liabilities, including the unpaid contributions were settled for an amount substantially less than the total and the PBGC lien was withdrawn in favor of new consensual liens which are subordinate to the Company’s senior lenders (see Settlement of Pension Plan Liabilities above). 10 Table of Contents EVANS & SUTHERLAND COMPUTER CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) The Company is not currently required to fund the SERP.All benefit payments are made by the Company directly to those who receive benefits from the SERP.As such, these payments are treated as both contributions and benefits paid for reporting purposes. The Company expects to contribute and pay SERP benefits of approximately $435 in the next 12 months. Components of Net Periodic Benefit Expense Supplemental Executive Pension Plan Retirement Plan October 2, September 26, October 2, September 26, For the three months ended: Service cost $
